DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a purge supply device in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US 2011/0200460) in view of Shiokawa (US 6220831).
Regarding claim 1, Nonaka teaches a vacuum pump (1) that receives supply of a purge gas ([0011]) from a purge gas supply device (inherent in having the purge gas, it must come from somewhere) connected thereto and has a temperature sensor unit (Fig 7 locations a or c) disposed in a purge gas flow path (P, [0011]) for the supplied purge gas, the temperature sensor unit measuring a temperature of a rotating portion ([0023], 24).
Nonaka does not explicitly set forth wherein a thread groove-type seal for causing at least some of the purge gas to flow back toward the temperature sensor unit is provided on a downstream side of the purge gas flow path in which the temperature sensor unit is disposed.
Shiokawa teaches a thread groove-type seal (Fig 3, 82) is provided on a downstream side of the purge gas flow path(Fig 3), to help prevent exhaust gas from flowing back to the bearings and motor (Col 4, lines 52-59).

The “causing at least some of the purge gas to flow back” is a functional limitation, and the claimed structure of the instant claims provides the necessary structure for that function to happen, therefore, since the proposed combination teaches the claimed limitations it also teaches the functional limitation as well.  
Regarding claim 2, Nonaka teaches a stator column (18) that accommodates an electrical unit (10) for rotating the rotating portion; and a base (3) for fixing the stator column, wherein the stator column includes a throttle portion (Fig 6, the slant portion of the purge path P) provided in at least a part of the purge gas flow path at a downstream side of the temperature sensor unit (Fig 7, c), the throttle portion having an outer diameter larger than the base (Fig 6, the end of the slant portion is larger than the inside part of the base.  The larger than is taken to be relative to a part of the base, because considering Applicant’s figures, such as Fig 2, there is no part of the throttle portion that is larger in than the far outer diameter of the base, so the Examiner is interpreting the larger than to be in regards to any part of the base) and controlling the purge gas flow path in one direction (Fig 6, helps control the flow of purge gas).
Regarding claim 3, Nonaka teaches a stator column (18) that accommodates an electrical unit for rotating the rotating portion (10); and a base (3) for fixing the stator column, wherein the base includes a throttle portion (Fig 6, portion of base that is bolted to stator column) provided in at least a part of the purge gas flow path at a downstream 
Regarding claim 4, Nonaka in view of Shiokawa teaches a stator column (Nonaka - 18) of the vacuum pump according to claim 1, wherein the stator column accommodates an electrical unit for rotating the rotating portion (Nonaka - 10), and comprises either one or both of the thread groove-type seal (Shiokawa – 82) and the throttle portion that controls the purge gas flow path in one direction (Nonaka – Fig 6).
Regarding claim 5, Nonaka in view of Shiokawa teaches a base of the vacuum pump (Nonaka - 3) according to claim 1, wherein the base fixes a stator column (Nonaka - 18) that accommodates an electrical unit for rotating the rotating portion (Nonaka - 10), and comprises either one or both of the thread groove-type seal (Shiokawa – 82) and the throttle portion that controls the purge gas flow path in one direction (Nonaka – Fig 6).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of Shiokawa and further in view of North (US 2009/0101214).
Nonaka teaches an exhaust system of a vacuum pump (Fig 6, 1), comprising: 
a vacuum pump (1) that has a temperature sensor unit (Fig 7, locations a or c) disposed in a purge gas flow path (P, [0011]) to measure a temperature of a rotating portion ([0023], 24);
wherein the exhaust system supplies the vacuum pump with the purge gas that satisfies either one of the following conditions at least when the temperature sensor unit measures the temperature of the rotating portion 
a flow velocity of the purge gas is higher than a flow velocity of an exhaust gas flowing backward in at least a part downstream of the temperature sensor unit, the exhaust gas being exhausted in the vacuum pump (this is a functional limitation, that does not impose any structural limitations on the pump, but is for a method of operating and using the pump); and 
pressure of the purge gas around the temperature sensor unit creates an intermediate flow or a viscous flow (this is a functional limitation that does not impose any structural limitations on the pump, but is for a method of operating and using the pump).
Nonaka does not explicitly set forth
a thread groove-type seal for causing at least some of purge gas to flow back toward the temperature sensor unit, the thread groove-type seal being provided on a downstream side of the purge gas flow path in which the temperature sensor unit is disposed; 
a purge gas storage device for storing the purge gas used in the vacuum pump; and a purge gas supply device for supplying the purge gas stored in the purge gas storage device to the vacuum pump.
Shiokawa teaches a thread groove-type seal (Fig 3, 82) is provided on a downstream side of the purge gas flow path(Fig 3), to help prevent exhaust gas from flowing back to the bearings and motor (Col 4, lines 52-59).

North teaches a purge gas storage device (18) for storing the purge gas used in the vacuum pump; and a purge gas supply device (Fig 2) for supplying the purge gas stored in the purge gas storage device to the vacuum pump, to help supply the necessary flow rate for the pump ([0010]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of North to help supply the necessary flow rate for the pump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haslett (US 10837836) teaches a vacuum pump with a rotor temperature sensor.  Sakaguchi (US 10260509) teaches a vacuum pump with a tread seal system.  Okada (US 6419461) teaches a vacuum pump with a thread seal system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745